         Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 1 of 7




Suzelle M. Smith, D.C. Bar No. 376384
Don Howarth, CA Bar No. 53783
523 West Sixth Street, Suite 728
Los Angeles, California 90014
(213) 955-9400
ssmith@howarth-smith.com
dhowarth@howarth-smith.com

Attorneys for Claimants Jeremy Levin
and Dr. Lucille Levin, 2700 Arlington
Avenue South, Apartment 12, Birmingham,
Alabama 35205

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                Civil Action No. 1:19-cv-1989-(JEB)
               Plaintiff,

       v.

 OIL TANKER BEARING INTERNATIONAL
 MARITIME ORGANIZATION (IMO) NUMBER
 9116412, A/K/A “ADRIAN DARYA 1,” F/K/A
 “GRACE 1,”

 ALL PETROLEUM WHICH IS OR WAS
 ONBOARD OIL TANKER BEARING
 INTERNATIONAL MARITIME
 ORGANIZATION (IMO) NUMBER 9116412 AS
 PART OF APRIL 2019 SHIPMENT,

       -and-

 $999.950.00 AT U.S. BANK 1
 ASSOCIATED WITH PARADISE GLOBAL
 TRADING LLC

               Defendants.



            VERIFIED CLAIM OF JEREMY LEVIN AND DR. LUCILLE LEVIN



                                          1
            Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 2 of 7




       Judgment Creditors Jeremy Levin and Dr. Lucille Levin (the “Levins”), by and through

their attorneys, Suzelle M. Smith and Don Howarth of Howarth & Smith, 523 West 6th Street,

Suite 728, Los Angeles, California, 90014, file this Verified Claim as per the Notice of Forfeiture

Action, dated October 16,2019.

       The Levins assert a lien interest in the three (3) properties identified in the Second

Amended Complaint of the United States of America (the “U.S. Government”), dated August 30,

2019, in the above-captioned action, as more fully detailed below, based on, inter alia, the

Judgment (as defined below) obtained by the Levins in the United States District Court for the

District of Columbia. See Exhibit A. The Levins possess a senior lien interest in the Defendants’

Property (as defined below), and hereby provide notice of their intent to seek part or all of any

distribution of forfeited defendant properties.

Background

       The Levins are judgment creditors of the Islamic Republic of Iran (“Iran”), the Iranian

Ministry of Information and Security (“MOIS”), and the Iranian Revolutionary Guard Corps

(“IRGC”), and possess legal interests in certain defendant properties sought to be forfeited in the

above-captioned action. Specifically, the Levins state that:

       1.      The Levins are United States citizens in possession of an unsatisfied judgment

against judgment debtors Iran, MOIS, and IRGC, jointly and severally, in the amount of

$28,807,719.00. See Levin v. Islamic Republic of Iran, No. CV 05-2494 (GK/JMF), 2008 WL

11493474 (D.D.C. Jan. 14, 2008). The Levins’ judgment arises from the March 7, 1984

kidnapping of Mr. Levin in Beirut, Lebanon. The kidnapping, which was sponsored by Iran,

caused the Levins serious personal injury.

///



                                                  2
            Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 3 of 7




       2.      On December 30, 2005, the Levins filed a complaint seeking compensation for

damages sustained as a result of the 1984 kidnapping of Mr. Levin pursuant to 28 U.S.C. §

1605(a)(7) of the Foreign Sovereign Immunities Act (“FSIA”) in the United States District Court

for the District of Columbia (the “D.C. District Court”).

       3.      As required by the FSIA, the United States Magistrate Judge of the D.C. District

Court held an evidentiary hearing on liability on August 14, 2007. On December 31, 2007, the

Magistrate Judge issued his Findings of Fact and Conclusions of Law and recommended that

judgment be entered against Iran, MOIS, and IRGC in the amount of $28,807,719.00. See Levin

v. Islamic Republic of Iran, No. CV 05-2494 (GK/JMF), 2007 WL 9759002 (D.D.C. Dec. 31,

2007), report and recommendation adopted, No. CV 05-2494 (GK/JMF), 2008 WL 11493474

(D.D.C. Jan. 14, 2008). On January 14, 2008, the D.C. District Court adopted the Magistrate’s

recommendation and entered default judgment on behalf of the Levins and against Iran, MOIS,

and IRGC in the amount of $28,807,719.00. Levin v. Islamic Republic of Iran, No. CV 05-2494

(GK/JMF), 2008 WL 11493474 (D.D.C. Jan. 14, 2008).

       4.      On February 6, 2008 the clerk entered a Judgment in favor of Jeremy Levin and

Dr. Lucille Levin against Iran, MOIS, and IRGC in the amount of $28,807,719.00.

       5.      Under section 201 of the Terrorism Risk Insurance Act (“TRIA”), the Levins

have a priority and are entitled to collect their Judgment against the property of the Islamic

Republic of Iran (“Iran”), and the property of any agency and/or instrumentality of Iran.

       6.      On July 3, 2019, the Government filed a Verified Complaint for forfeiture in rem

in the above-captioned action, seeking forfeiture of certain properties, namely: Oil Tanker Grace

1 (whose name was changed to Adrian Darya 1), bearing International Maritime Organization

(“IMO”) Number 9116412, and All Petroleum Aboard Oil Tanker Grace 1.



                                                 3
            Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 4 of 7




       7.      On August 16, 2019, the Government filed an Amended Complaint in the above-

captioned action, additionally seeking forfeiture of certain properties, namely: Grace 1, All

Petroleum Aboard Oil Tanker Grace 1, and $999,950.00 of blocked funds at U.S. Bank 1

Associated with Paradise Global Trading LLC.

       8.      On August 30, 2019, the Government filed a Second Amended Complaint in the

above-captioned action, additionally seeking forfeiture of certain properties, namely: (1) Oil

Tanker Bearing IMO Number 9116412, a/k/a “Adrian Darya 1,” f/k/a “Grace 1” (“Defendant

Property 1”); (2) All Petroleum Which Is or Was Onboard Oil Tanker Bearing IMO Number

9116412 As Part of April 2019 Shipment (“Defendant Property 2”) (collectively the “Defendant

Properties”); and (3) $999,950.00 of blocked funds at U.S. Bank 1 Associated with Paradise

Global Trading LLC (“Defendant Funds”).

       9.      The Levins understand that the Government seized the Defendant Properties and

Defendant Funds, which are blocked funds under TRIA, because they are property of Iran and/or

agencies and/or instrumentalities of Iran.

       10.     For the foregoing reasons, the Levins possess an interest in the following

defendant properties:

               (1)      Oil Tanker Bearing International Maritime Organization (“IMO”)

                        Number 9116412, a/k/a “Adrian Darya 1,” f/k/a “Grace 1”

                        (“Defendant Property 1”);

               (2)      All Petroleum Which Is or Was Onboard Oil Tanker Bearing IMO

                        Number 9116412 As Part of April 2019 Shipment (“Defendant

                        Property 2”) (collectively the “Defendant Properties”); and

///



                                                 4
          Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 5 of 7




               (3)     $999,950.00 of blocked funds at U.S. Bank 1 Associated with

                       Paradise Global Trading LLC (“Defendant Funds”), which are held

                       in two accounts in the amounts of $299,975.00 and $699,975.00.

        11.    The Levins hereby provide notice that the Levins will be seeking part or all of any

distribution of Defendant Properties and Defendant Funds as victims of terrorism and judgment

creditors of Iran who possess specific pre-forfeiture interests in Defendant Properties and

Defendant Funds, which are blocked funds and blocked assets, under TRIA

The Levins Have a Senior Claim in the Defendant Properties

        Pursuant to 28 U.S.C. §§ 1605(a)(7) and 1610, common law equitable principles, and

applicable law, the Levins possess a senior claim and lien interest in the Defendant Properties

and Defendant Funds due to, inter alia, the Judgment entered on February 6, 2008 in this district.

See Exhibit A. Additionally, the Levins are entitled to satisfy their judgment by executing

against the Defendant Properties and Defendant Funds, including blocked funds, pursuant to

TRIA.

Defendant Properties and Defendant Funds Subject to the Levins Claim

        As a result of the foregoing, the Levins assert a claim to: (1) Oil Tanker Bearing

International Maritime Organization (“IMO”) Number 9116412, a/k/a “Adrian Darya 1,” f/k/a

“Grace 1” (“Defendant Property 1”); (2) All Petroleum Which Is or Was Onboard Oil Tanker

Bearing IMO Number 9116412 As Part of April 2019 Shipment (“Defendant Property 2”)

///

///

///

///



                                                 5
         Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 6 of 7




(collectively the “Defendant Properties”); and (3) $999,950.00 at U.S. Bank 1 Associated with

Paradise Global Trading LLC (“Defendant Funds”).



                                                   Respectfully submitted,

Dated: November 14, 2019                           HOWARTH & SMITH

                                            By:     /s/ Suzelle M. Smith
                                                   Suzelle M. Smith, D.C. Bar No. 376384
                                                   Don Howarth, CA Bar No. 53783
                                                   523 West Sixth Street, Suite 728
                                                   Los Angeles, California 90014
                                                   (213) 955-9400
                                                   ssmith@howarth-smith.com
                                                   dhowarth@howarth-smith.com

                                                   Attorneys for Claimants
                                                   Jeremy Levin and Dr. Lucille Levin




                                               6
          Case 1:19-cv-01989-JEB Document 18 Filed 11/14/19 Page 7 of 7




                                  VERIFICATION OF CLAIM

       I declare, pursuant to 28 U.S.C. Section § 1746, under penalty of perjury under the laws

of the United States of America that the foregoing is true and correct to the best of my

knowledge.


Executed on: November 14, 2019
             Los Angeles, California                  /s/ Suzelle M. Smith
                                                     Suzelle M. Smith, D.C. Bar No. 376384
                                                     Attorney for Claimants
                                                     Jeremy Levin and Dr. Lucille Levin




                                                 7
